UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-03627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:December 31, 2014 Item 1. Reports to Stockholders. ANNUAL REPORT DECEMBER 31, 2014 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated Dear Fellow Shareholders: As managers and shareholders of Greenspring Fund, we are very disappointed with 2014’s performance.Greenspring Fund experienced a total return of -2.51%, after taking into consideration the reinvestment of all dividends and capital gain distributions.While over seventy-five percent of the Fund’s stock and bond holdings generated positive returns during the year, in an uncharacteristic fashion, this year’s performance was heavily influenced by the activity of a relatively small number of securities that had an oversized and negative effect on the portfolio.Within the equity portion of the Fund’s portfolio, more than sixty percent of the holdings generated gains, but, overall, the equity portfolio posted a negative return.A more detailed discussion of these securities is provided in the next section. The Fund’s fixed income securities once again provided positive total returns for the year, with the vast majority of the securities held in the portfolio producing positive returns.The returns were somewhat muted by the headwinds faced by many high yield bond investors during the fourth quarter, when the prices of many energy-related bonds declined, including certain of the Fund’s energy-related holdings. INFLUENCES on PERFORMANCE The largest single influence on the Fund’s performance was the negative return from the equity holdings within the Oil and Gas Exploration and Production (“oil and gas”) industry.Greenspring Fund has held equity investments in the oil and gas industry for many years, and for each of the five years prior to 2014, these investments generated solid, positive returns.In fact, during this year’s second quarter, the Fund’s oil and gas equity holdings were the largest single positive influence on performance.However, the price of oil dropped dramatically and suddenly during the fourth quarter of 2014, as OPEC, heavily influenced by Saudi Arabia, voted to maintain its current level of crude oil production, despite an oversupplied global market, in order to protect its market share.This bold move by Saudi Arabia rocked energy producers worldwide, including the U.S. oil January 2015 Greenspring Fund Performance for the Periods Ended December 31, 2014 Quarter -1.00% Year to Date -2.51% 1 Year -2.51% 3 Years* 7.90% 5 Years* 6.75% 10 Years* 5.97% 15 Years* 7.73% 20 Years* 8.11% Since inception on 7/1/83* 9.62% Expense Ratio** 0.94% * Annualized. **As stated in Prospectus dated 5-1-14. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. ­The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or by visiting www.greenspringfund.com. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. and gas companies held by Greenspring Fund.Once we determined that the decline in the price of oil was likely to be more than a temporary phenomenon, we reduced or eliminated positions in those oil and gas companies that we believed would have more uncertain futures in a sharply lower oil price environment.Despite the significant drop in the price of oil during 2014, the performance of the Fund’s equity holdings within the oil and gas group (five different securities) was mixed for the year, with one security 1 Greenspring Fund, Incorporated generating a gain, two securities generating relatively minor losses and two securities generating substantial losses. The individual securities that had the greatest influence on the performance of the Fund during the year, in order of magnitude, were the common stock investments in KBR, Inc., Rosetta Resources, Inc., NTELOS Holdings Corp., MasTec, Inc. and j2 Global, Inc.The Fund’s investments in KBR, Rosetta Resources, NTELOS Holdings and MasTec declined in value, while j2 Global generated a positive return. KBR, Inc. KBR, Inc. is a global engineering, construction and services company focused primarily in the petrochemical, liquified natural gas (“LNG”), and hydrocarbon markets.KBR’s stock price fell during the year due to reduced earnings expectations after the Company experienced cost overruns on certain projects.Investors struggled to forecast near-term profitability as higher than expected costs on a pipe fabrication contract and power projects negatively affected quarterly earnings during the year.In addition, although the Company was successful in winning several new contracts during the year, it was not able to secure a contract for the construction of a new LNG plant, which are typically very large projects.Finally, the precipitous decline in the price of oil during the second half of the year called into question the economics of some already planned LNG projects that, if cancelled, would diminish the amount of future work KBR could potentially win. Despite the recent soft patch in the Company’s LNG segment, KBR did successfully win a number of petrochemical and early-stage LNG contracts, which bodes well for the Company’s prospects for winninglarger-scale contracts in the future.Additionally, KBR appointed a new management team that recently completed an extensive strategic review of the Company.Management plans to create a more focused and efficient organization by reducing costs and exiting lines of business where KBR does not have a strong competitive advantage.These actions will allow KBR to focus more intensely on its core competencies, and should result in greater and more predictable profitability on future contracts.Finally, with over $1 billion in cash (more than $7 per share), no debt, and expectations that the Company will continue to generate free cash flow from operations, management should have ample financial resources to carry out its strategic plan and work to improve shareholder value.With KBR’s strong reputation and experience, a very healthy balance sheet and well thought-out strategic plan, we believe long-term earnings growth will result in a strong return for shareholders going forward. Rosetta Resources, Inc. Rosetta Resources, Inc. is an oil and gas exploration company with properties located within the Eagle Ford and Permian fields of Texas.Rosetta has been a long-term holding of the Fund and, since the Fund’s original purchase of shares, Rosetta has significantly grown shareholder value by successfully identifying, purchasing and developing heretofore-underappreciated oil and gas properties, with a resulting increase in the production of oil and gas.During 2014, the market value of Rosetta’s stock declined significantly, however, with the majority of the decline occurring in the third and fourth quarter, due principally to the steep drop in the price of crude oil.Lower oil prices % of Net Greenspring Fund Assets Top 10 Holdings as of 12/31/14 Republic Services, Inc. 4.4% j2 Global, Inc. 4.0% FTI Consulting, Inc. 3.7% PartnerRe Ltd. 3.6% Harmonic, Inc. 3.5% US Foods, Inc., 8.500%, 6/30/19 3.2% Lumos Networks Corp. 3.1% MasTec, Inc. 3.1% PetroQuest Energy, Inc., 10.000%, 9/1/17 2.9% KBR, Inc. 2.7% 2 Greenspring Fund, Incorporated will result in reduced earnings and cash flow for most oil producers including Rosetta.Given lower revenues and cash flow, Rosetta will have less cash available to drill additional wells and therefore the growth rate of its annual production of oil and gas will likely slow in the future.However, with attractive and well-located assets, a low-cost operating structure, and a conservative management team, the Company should continue to grow production at adequate returns, although at a lesser rate than investors anticipated earlier in the year.Despite the more challenging environment, we believe Rosetta will still be able to further develop its Permian acreage through additional drilling which should dramatically increase its proved reserves of oil and gas.Production from the Eagle Ford assets should remain profitable even at lower commodity price levels.We reduced the Fund’s position in Rosetta during the fourth quarter, mainly due to the more difficult commodity price environment and the potential that oil prices may remain at lower levels for an extended period.However, we believe that Rosetta remains a well-operated company with strong assets that can generate attractive shareholder returns in a stable commodity environment. NTELOS Holdings Corp. NTELOS Holdings Corp. is a regional wireless communications company operating within Virginia and West Virginia.The share price of NTELOS’ common stock declined significantly during 2014 for two main reasons.First, although the Company successfully renewed its strategic network alliance with Sprint, the terms of the new agreement were less favorable than investors anticipated.The network alliance with Sprint accounted for approximately 30% of NTELOS revenue, but the majority of its cash flow from operations.Under the terms of the new agreement, near-term revenues are projected to decline and the prospects for future growth are limited.Second, competition in the wireless industry within certain parts of NTELOS’ territory intensified dramatically, pushing profit margins lower and crimping customer growth.The business within the eastern Virginia market was especially hard hit by these competitive forces.In December, management made the decision to completely exit the eastern Virginia market, and sold the assets to a competitor.The sales price the Company accepted was much lower than the value investors assumed the eastern Virginia assets were worth, causing a further decline in the stock price.NTELOS stills owns an attractive network and subscriber base in the more rural areas of Virginia and West Virginia where competition is more limited, and management changes, led by a large shareholder, have brought renewed focus on optimizing shareholder value.However, we have Greenspring Fund Ten Largest 2014 Purchases Common Stocks: KBR, Inc. Lumos Networks Corp. The AES Corp. MasTec, Inc. Francesca’s Holdings Corp. Bonds: Hanger, Inc., 7.125%, 11/15/18 Pilgrim’s Pride Corp., 7.875%, 12/15/18 Biomet, Inc., 6.500%, 8/1/20 Iron Mountain, Inc., 8.375%, 8/15/21 Kratos Defense & Security Solutions, Inc., 7.000%, 5/15/19 Greenspring Fund Ten Largest 2014 Sales Common Stocks: ON Semiconductor Corp. Cisco Systems, Inc. Energen Corp. j2 Global, Inc. PPL Corp. Bonds: iGate Corp., 9.000%, 5/1/16 Pilgrim’s Pride Corp., 7.875%, 12/15/18 Rosetta Resources, Inc., 9.500%, 4/15/18 Kratos Defense & Security Solutions, Inc., 7.000%, 5/15/19 Rambus, Inc., 5.000%, 6/15/14 3 Greenspring Fund, Incorporated significantly reduced the Fund’s position in NTELOS as the intensifying price competition within the industry called into question the value of its wireless assets. MasTec, Inc. MasTec, Inc. builds, installs and maintains infrastructure projects for the energy, communications and utility industries, including large and diverse projects such as wireless and wireline communication systems, oil and gas pipelines, electric transmission and distribution lines, and renewable energy projects such as solar facilities and wind farms.The common stock price of MasTec was uncharacteristically volatile during 2014.We discussed MasTec in the first quarter letter after it had the largest single influence on the Fund’s performance, generating a positive return, and again in the second quarter letter after the stock price declined, giving back the gains achieved in the first quarter.Subsequently, the stock price fell further, primarily during the second half of the fourth quarter.The stock price volatility can be attributed to challenges being encountered by its two largest business segments.Within the communications segment, a large customer (AT&T) reduced spending levels during the second quarter of 2014 and ultimately confirmed that spending would remain at lower levels for the remainder of the year and into 2015.MasTec was positioned for a higher level of business and had to cut costs to bring its operating expenses in line with the new forecast.These adjustments took some time to accomplish and profit margins within the communications segment were negatively affected during the year. As the price of oil fell approximately 50% during the second half of the year, investors became increasingly concerned over the possible impact this may ultimately have on MasTec’s oil and gas pipeline construction business.The significant increase in oil and gas production in this country over the last few years and the fact that this production is coming from different geographic regions leads many experts to believe that our country’s pipeline infrastructure still needs to expand to properly handle the current production in place.MasTec has indicated that its pipeline business has not yet been affected, and in fact, certain press reports indicate that MasTec recently won several new pipeline construction contracts. Despite the headwinds facing MasTec, we still believe the Company will continue to secure contracts for the construction of new oil and gas pipelines in the United States.Additionally, it was recently reported that MasTec had won a contract to build a pipeline bringing natural gas into Mexico, a trend that may turn into a significant growth initiative for the Company.Although business with AT&T is expected to be at lower levels than originally anticipated in 2015, we believe the Company has opportunities for growth with other telecom customers, as well as geographic expansion with AT&T.Additionally, Google, and several internet service providers across the country, have embarked on projects to bring ultra-high speed service to their customers by building out a fiber-based infrastructure to the home.These projects could provide a significant new source of business to MasTec.Given the possible opportunities available to MasTec, we are encouraged by the potential for future growth in shareholder value. j2 Global, Inc. The share price of j2 Global, Inc., a cloud-based communications and digital media company, rose solidly during 2014, as management continued to successfully manage and grow the business as they have done since we first purchased shares in late 2009.Having created a stable, high margin business led by eFax, the leading fax-to-email provider, j2 continues to generate a significant amount of free cash flow enabling management to grow shareholder value in a variety of ways.During 2014, management continued to deploy cash in an accretive manner by expanding the Company’s digital media business and by acquiring additional fast growing, high-margin cloud businesses such as online data backup, and secure email hosting.During the fourth quarter, the share price increased substantially after the Company completed additional small acquisitions, reported strong third quarter earnings, increased the dividend and announced an offer to 4 Greenspring Fund, Incorporated purchase Carbonite, a leader in the online backup space.While the outcome of the takeover proposal currently remains in doubt, it was further evidence that management continues to find ways to wisely deploy excess capital, as investors saw added value in the combination of the two businesses.Management has proven to be strong stewards of shareholder capital over the years, and we are confident that they will continue to build a larger and more profitable company with an accelerating growth profile. PORTFOLIO ACTIVITY Allocation among the three main asset classes in the portfolio (common stocks, fixed income securities and cash equivalents) shifted somewhat during 2014 from the end of 2013.Common stock investments represented a larger percentage of the portfolio at the end of 2014, while cash equivalents and fixed income securities decreased somewhat.This variation does not reflect a significant strategic shift, but is the result of slightly more common stock purchases compared to common stock sales.Please refer to the Schedule of Investments in the financial statements for a complete list of portfolio holdings and the percentage of the portfolio each holding represents. The top five common stock purchases during the year were all additions to existing portfolio holdings and represented the majority of the purchase activity.KBR, Inc., the most significant common stock purchase, was an extremely small holding at the end of 2013 so it was essentially a new purchase for 2014.Other significant common stock purchases were additions to existing holdings in Lumos Networks Corp., AES Corp., MasTec, Inc. and Francesca’s Holdings Corp.We initiated new positions in six securities during the year.We sold the Fund’s entire holdings in five common stock positions, the most significant of which included the sale of ON Semiconductor Corp. and Cisco Systems, Inc.We also reduced the Fund’s holdings in several securities as shares prices approached our estimate of fair value, with the most significant sales including shares of Energen Corp., j2 Global, Inc. and PPL Corp. Portfolio activity within the fixed income portion of the portfolio included the maturity or redemption of a number of holdings and the sale of some securities.We maintained a short-duration portfolio throughout the year and, as a natural consequence, a large number of holdings were redeemed and a large number of new positions were established.We characterize this as normal portfolio activity.We have not made any meaningful shift in the duration of the fixed income portfolio and continue to emphasize short-duration securities of companies that we believe are well positioned to retire the particular security held in the portfolio. Greenspring Fund Portfolio Allocation as of December 31, 2013 Greenspring Fund Portfolio Allocation as of December 31, 2014 5 Greenspring Fund, Incorporated INVESTMENT STRATEGY Looking ahead, with respect to the Fund’s equity investments, we will redouble our efforts to identify companies that have strong finances, solid free cash flow generating prospects, and experienced management teams that have a history of making wise decisions to create shareholder value.We are disappointed with the performance of the Fund’s equity securities during 2014, and are focused on building a portfolio of equity securities that will once again generate the returns that Greenspring Fund shareholders have historically enjoyed and expected.Within the fixed income portion of the portfolio, we will continue to emphasize high coupon, short-duration bonds where most of the expected return is provided by the bond’s high coupon.Additionally, this should help to buffer the portfolio against the risks of price volatility should interest rates begin to rise. While we always learn valuable lessons during challenging times, Greenspring Fund’s basic investment strategies will not change as we strive to achieve the steady, positive total return that our shareholders expect.This remains the goal of each and every member of Greenspring Fund’s investment team.We look forward to reporting on our progress as the year develops. Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk. Principal loss is possible. Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Current and future portfolio holdings are subject to risk. Free cash flow measures the cash generating capability of a company by adding certain non-cash charges (e.g. depreciation and amortization) to earnings and subtracting recurring capital expenditures. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Distributed by Quasar Distributors, LLC 6 Greenspring Fund, Incorporated Growth of a $10,000 Investment in the Greenspring Fund Over the Last Ten Years Average Annual Total Returns For Periods Ended December 31, 2014 1 Year 3 Years 5 Years 10 Years Greenspring Fund -2.51% 7.90% 6.75% 5.97% Russell 3000 Index 12.56% 20.51% 15.63% 7.94% Lipper Flexible Portfolio Fund Index 4.31% 10.96% 8.80% 6.12% The graph and table do not reflect the deduction of taxes that a shareholder would pay on Greenspring Fund (the “Fund”) distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end is available at www.greenspringfund.com or by calling 1-800-366-3863 toll free. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 7 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended December 31, 2014 (Unaudited) As a shareholder of the Fund, you may incur two types of costs: (1) transactions costs, such as redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/2014 – 12/31/2014). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 7/1/2014 – 7/1/2014 12/31/2014 12/31/2014* Actual $ 953.00 Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.88%, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2014 Shares Value COMMON STOCKS: 59.6% Building Products: 0.0% PGT, Inc.* $ Business Software & Services: 2.6% Amdocs Ltd.# CA, Inc. Chemicals: 0.3% Cytec Industries, Inc. Commercial Banks & Thrifts: 2.7% American National Bankshares, Inc. Chicopee Bancorp, Inc. Clifton Bancorp, Inc. ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Heritage Financial Group, Inc. Middleburg Financial Corp. OceanFirst Financial Corp. Shore Bancshares, Inc.* Southern National Bancorp of Virginia Computer Systems: 2.6% Silicon Graphics International Corp.* Construction & Engineering: 11.1% Dycom Industries, Inc.* EMCOR Group, Inc. KBR, Inc. MasTec, Inc.* MYR Group, Inc.* Consulting Services: 3.7% FTI Consulting, Inc.* Consumer Goods: 0.1% Libbey, Inc.* Electrical Equipment & Instruments: 2.1% Emerson Electric Co. GSI Group, Inc.*# Information Technology Services: 1.6% Datalink Corp.* Insurance: 3.6% PartnerRe Ltd.# Internet Software & Services: 4.0% j2 Global, Inc. Machinery: 0.2% Pentair Ltd.# Oil & Gas Exploration & Production: 5.7% Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Oil Refining & Marketing: 0.0% Phillips 66 Pulp & Paper: 1.0% International Paper Co. Real Estate Investment Trust: 0.1% Gramercy Property Trust, Inc. Retail: 0.9% Francesca’s Holdings Corp.* Telecommunications: 3.4% Lumos Networks Corp.º NTELOS Holdings Corp. Telecommunications Equipment: 3.5% Harmonic, Inc.* Truck Dealerships: 2.2% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 3.8% The AES Corp. PPL Corp. Waste Management Services: 4.4% Republic Services, Inc. TOTAL COMMON STOCKS (cost $285,717,380) The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2014 (Con’t) Shares/Principal Value PREFERRED STOCKS: 0.3% Homebuilding: 0.3% M/I Homes, Inc., 9.750%, Series A $ Real Estate Investment Trust: 0.0% Winthrop Realty Trust, 7.750% TOTAL PREFERRED STOCKS (cost $2,090,002) CONVERTIBLE BONDS: 0.6% Oil & Gas Exploration & Production: 0.6% $ 3,784,000 Bill Barrett Corp., 5.000%, 3/15/28 TOTAL CONVERTIBLE BONDS (cost $3,788,264) CORPORATE BONDS: 32.6% Aerospace & Defense: 0.4% Esterline Technologies Corp., 7.000%, 8/1/20 Kratos Defense & Security Solutions, Inc., 7.000%, 5/15/19 Apparel: 0.4% Levi Strauss & Co., 7.625%, 5/15/20 Building Products: 0.5% Headwaters, Inc., 7.625%, 4/1/19 Cable/Satellite TV: 1.3% CCO Holdings LLC/CCO Holdings Capital Corp., 7.250%, 10/30/17 CCO Holdings LLC/CCO Holdings Capital Corp., 7.000%, 1/15/19 Videotron Ltd., 9.125%, 4/15/18# Chemicals: 0.8% Kraton Polymers LLC, 6.750%, 3/1/19 Coal Products: 0.7% CONSOL Energy, Inc., 8.250%, 4/1/20 Commercial & Residential Building Equipment & Systems: 0.7% Nortek, Inc., 10.000%, 12/1/18 Computer Services: 0.4% Sungard Data Systems, Inc., 7.375%, 11/15/18 Consulting Services: 1.3% FTI Consulting, Inc., 6.750%, 10/1/20 Engineering & Construction: 0.6% Michael Baker International LLC, 8.250%, 10/15/18 – 144A Entertainment: 0.2% Carmike Cinemas, Inc., 7.375%, 5/15/19 Cinemark USA, Inc., 7.375%, 6/15/21 Food Distribution: 3.2% US Foods, Inc., 8.500%, 6/30/19 Healthcare-Facilities: 2.3% Hanger, Inc., 7.125%, 11/15/18 HealthSouth Corp., 8.125%, 2/15/20 Healthcare-Products: 2.4% Alere, Inc., 8.625%, 10/1/18 Biomet, Inc., 6.500%, 8/1/20 Healthcare-Services: 2.2% Acadia Healthcare Co., Inc., 12.875%, 11/1/18 ExamWorks Group, Inc., 9.000%, 7/15/19 MedAssets, Inc., 8.000%, 11/15/18 Homebuilding: 0.4% M/I Homes, Inc., 8.625%, 11/15/18 Internet Software & Services: 1.1% Bankrate, Inc., 6.125%, 8/15/18 – 144A j2 Global, Inc., 8.000%, 8/1/20 Media: 0.4% Gannett Co, Inc., 7.125%, 9/1/18 The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2014 (Con’t) Principal Value CORPORATE BONDS: 32.6% (Con’t) Office Equipment & Supplies: 0.1% $ 859,000 CDW LLC/CDW Finance Corp., 8.500%, 4/1/19 $ Oil & Gas Equipment & Services: 1.2% CGG, 7.750%, 5/15/17# Exterran Holdings, Inc., 7.250%, 12/1/18 Oil & Gas Exploration & Production: 3.9% Bill Barrett Corp., 7.625%, 10/1/19 Denbury Resources, Inc., 6.375%, 8/15/21 PetroQuest Energy, Inc., 10.000%, 9/1/17 Stone Energy Corp., 7.500%, 11/15/22 Packaging & Containers: 1.3% Berry Plastics Corp., 9.750%, 1/15/21 Reynolds Group Issuer LLC, 8.500%, 5/15/18 Real Estate Investment Trust: 0.4% Iron Mountain, Inc., 8.375%, 8/15/21 Retail: 2.1% Brown Shoe Co., Inc., 7.125%, 5/15/19 Michaels FinCo Holdings LLC/ Michaels FinCo, Inc., 7.500%, 8/1/18 – 144A Rite Aid Corp., 8.000%, 8/15/20 Semiconductors: 0.5% Freescale Semiconductor, Inc., 8.050%, 2/1/20 Freescale Semiconductor, Inc., 10.750%, 8/1/20 Telecommunications: 2.2% Cogent Communications Group, Inc., 8.375%, 2/15/18 – 144A Earthlink, Inc., 7.375%, 6/1/20 Level 3 Financing, Inc., 9.375%, 4/1/19 T-Mobile USA, Inc., 6.464%, 4/28/19 Transport-Marine: 0.7% Overseas Shipholding Group, Inc., 8.125%, 3/30/18 Transport-Truck: 0.9% Quality Distribution LLC/ QD Capital Corp., 9.875%, 11/1/18 TOTAL CORPORATE BONDS (cost $226,549,202) SHORT-TERM INVESTMENTS: 6.4% Money Market Instruments: 6.4%^ AIM Liquid Assets, 0.070% AIM STIC Prime Portfolio, 0.040% TOTAL SHORT-TERM INVESTMENTS (cost $43,105,461) TOTAL INVESTMENTS IN SECURITIES (cost $561,250,309): 99.5% Other Assets and Liabilities: 0.5% NET ASSETS: 100.0% $ * Non-income producing security. # U.S. security of foreign issuer. º Investment in affiliated security (note 5). 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors. As of December 31, 2014, the value of these investments was $12,495,103, or 1.9% of total net assets. ^ Rate shown is the 7-day effective yield at December 31, 2014. The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 ASSETS Investments in securities, at value: Unaffiliated issuers (cost $542,804,050) $ Affiliated issuers (cost $18,446,259) (Note 5) Total investments, at value (cost $561,250,309) Cash Receivables: Dividends and interest Securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Fund shares redeemed Due to affiliate (Note 5) Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Year Ended December 31, 2014 INVESTMENT INCOME Income Interest $ Dividends: Unaffiliated issuers (net of foreign withholding taxes of $41,504) Affiliated issuers (Note 5) Total income Expenses Advisory fees (Note 5) Transfer agent fees Administration fees Administration fees – Corbyn (Note 5) Fund accounting fees Reports to shareholders Custody fees Legal fees Directors fees Blue sky fees Insurance fees Audit fees Miscellaneous fees Total expenses Net investment income REALIZED AND UNREALIZED LOSS ON INVESTMENTS Net realized loss on sale of unaffiliated investments ) Change in net unrealized depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2014 December 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on sale of: Unaffiliated investments ) Affiliated investments (Note 5) — Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(a)+ ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including accumulated net investment income of $399,334 and $462,848, respectively) $ $ (a) A summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2014 December 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed+ ) Net increase (decrease) ) $ ) $ + Net of redemption fees of $29,425 and $39,784, respectively. The accompanying notes are an integral part of these financial statements. 14 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended December 31, Net asset value, beginning of year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) Total distributions ) Net asset value, end of year $ Total return %) % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Ratio of expenses to average net assets % Ratio of net investment income to average net assets % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 15 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS December 31, 2014 Note 1 – Significant Accounting Policies Greenspring Fund, Incorporated (the “Fund”) is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund is organized as a Maryland corporation and commenced operations on July 1, 1983. The preparation of the financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from those estimates.In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure through the date the financial statements were issued. Investment transactions and related investment income – Investment transactions are recorded on the trade date.Dividend income is recorded on the ex-dividend date and interest income, including amortization of premiums and accretion of discounts, is recorded on the accrual basis.Dividends determined to be a return of capital are recorded as a reduction of the cost basis of the security.Realized gains and losses from investment transactions are reported on an identified cost basis. Valuation of Investments – Generally, the Fund’s investments are valued at market value.Equity securities traded on a principal stock exchange, including the NASDAQ Stock Market, Inc. (“NASDAQ”), are valued at the last quoted sales price or the NASDAQ official closing price.Equity securities that are not traded on a listed exchange or in the absence of a closing sales price for an exchange-traded security on a particular day, are valued at the mean of the closing bid and asked price obtained from sources the Adviser deems appropriate pursuant to policies and procedures approved by the Fund’s Board of Directors (the “Board”).Equity securities in an active market will be classified as Level 1 securities. Investments in mutual funds, including money market funds, are valued at the mutual fund’s closing net asset value per share on the day of valuation and will be classified as Level 1 securities. Short-term debt instruments, including commercial paper or U.S. Treasury bills, having a maturity of 60 days or less may be valued at amortized cost, which approximates fair value.Amortized cost will not be used if its use would be inappropriate due to credit or other impairments of the issuer.These debt instruments will generally be classified as Level 2 securities. Debt securities, such as corporate or convertible bonds, including those having a maturity or an announced call within 60 days, are generally traded in the over-the-counter market.These securities are valued at prices obtained by an independent pricing service, which may consider the yield or price of bonds of similar quality, coupon, maturity and type, as well as prices supplied by dealers who make markets in such securities.In the absence of a price from a pricing service, debt securities are valued at the mean of the closing bid and asked prices from sources the Adviser deems appropriate pursuant to policies and procedures approved by the Fund’s Board.Debt securities will generally be classified as Level 2 securities. Any securities for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser pursuant to policies and procedures approved by the Fund’s Board.These securities will be classified as Level 3 securities. In determining fair value, the Adviser, as directed by the Board, considers all relevant qualitative and quantitative information available.These factors are subject to change over time and are reviewed periodically.The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments.Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market of the investments existed, and the differences could be material. 16 Greenspring Fund, Incorporated NOTES TO FINANCIAL STATEMENTS December 31, 2014 (Con’t) The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various input and valuation techniques used in measuring fair value.Fair value inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the security, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the security, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the security, and which would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.The following is a summary of the inputs used to value the Fund’s net assets as of December 31, 2014: Quoted Prices Significant Other Significant Carrying Value in Active Observable Unobservable at December 31, Markets Inputs Inputs Level 1 Level 2 Level 3 Total Common Stocks $ $ $
